Carley, Judge,
concurring specially.
I concur in the reversal of the grant of defendant’s motion for summary judgment and I agree with all that is said in the majority opinion. However, I feel compelled to concur specially so as to express my belief that Tanner v. Ayer, 150 Ga. App. 709 (258 SE2d 545) (1979) cited in Judge Birdsong’s dissent is distinguishable from, and does not require affirmance of, the trial court’s order in the case at bar. It is hoped that the explanatory verbiage of this special concurrence — which otherwise appears unnecessary — will be excused in view of the fact that this writer also wrote the opinion of this court in Tanner in which opinion the author of the majority opinion in the instant case concurred. In Tanner, as in this case, the plaintiff was not a stranger to the premises and was aware or should have been aware of circumstances similar to that resulting in the injury incurred. However, the record in the case sub judice shows *230that there is an issue of fact as to the existence of a defect in the maintenance or construction of the building which caused or allowed the water to puddle at the stairway. Conversely, one of the crucial factors compelling our decision in Tanner was that, in that case, there was "absolutely no allegation or contention that the [door causing plaintiffs injury] was defective in any way.” Tanner, supra, p. 710. Accordingly, I believe that the majority is correct in holding that the defendant in this case failed to establish as a matter of law the absence of a defect; It is interesting to note that the dissenting opinion here culminates with a reference to Holland v. Sanfax Corp., 106 Ga. App. 1 (126 SE2d 442), a decision of this court frequently cited for its discussion of the nature and effect of the procedural creature we know as summary judgment. It is to be observed that in Holland, this court reversed the trial court’s grant of defendants’ motions for summary judgment. As enunciated in Holland, our courts must ever bear in mind that the statute providing for summary judgment "cannot deprive a party of the opportunity to have a trial of a genuine issue as to any material fact, and it is indeed a great responsibility to say that 'in truth there is nothing to be tried.’ ” Holland v. Sanfax Corp., supra, 5.